Citation Nr: 9912688	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to an increase in a 10 percent rating for a 
neck scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the VA RO 
which denied service connection for a cervical spine 
disability, and denied a compensable rating for a service-
connected neck scar from excision of a sebaceous cyst.  In 
September 1998, the RO granted an increased rating to 10 
percent for the neck scar.  The veteran has not indicated he 
is satisfied with this rating; thus, the claim is still 
before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a cervical spine 
disability (including arthritis and degenerative disc 
disease).  

2.  The veteran's service-connected neck scar from a 
sebaceous cyst is manifested by no more than pain and 
tenderness on objective demonstration.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a cervical 
spine disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a rating in excess of 10 percent for a 
neck scar have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from December 
1964 to December 1966.  A review of his service medical 
records shows that in late July 1966 he had a sebaceous cyst 
removed from the back of his neck.  A few days later, in July 
1966, he complained of pain radiating from the infected site 
of the cyst removal up to the back of his head and down the 
middle of his back.  He was found to have an abscess of the 
posterior neck wound with cellulitis.  He was then 
hospitalized in August 1966, with a diagnosis of cellulitis, 
posterior neck.  He responded to treatment and was discharged 
to full duty later that month.  On the service separation 
examination in November 1966, the neck and spine were found 
to be normal.  

In January 1987, the veteran filed a claim for service 
connection for a cyst condition of his neck.

During a February 1987 VA examination, a small wound scar on 
the back of the neck was noted.

In a March 1987 decision, the RO granted service connection 
and a noncompensable rating for a residual neck scar from 
excision of a sebaceous cyst.  

A November 1996 report of an MRI study of the cervical spine 
shows that the diagnostic impressions were osteophyte 
encroachment on the left at C6-7, focal disc bulge to the 
right of the midline at C5-6, mild diffuse annulus bulge at 
C3-4 and C4-5, and diffusely tight bony canal.  It was noted 
that the diffusely tight canal was developmental in origin 
and would tend to exacerbate the affects of any focal 
abnormalities.  

In November 1996 the veteran filed a claim for an increased 
(compensable) evaluation for a neck scar and also claimed 
service connection for a cervical spine disorder.  In various 
statements he has asserted that his current cervical spine 
disorder was caused by the surgery and other treatment for 
the neck cyst during service.

On VA examination in January 1997, the veteran reported that 
he was injured on a cargo ship when he was hit on the back of 
the neck by a hook.  He stated that he was given emergency 
treatment and eventually returned to work, and that following 
the injury he developed a cyst in the back of the neck which 
was removed surgically.  He stated that he developed 
infections of the wound, which required incision and drainage 
for several weeks.  His present complaints were of persistent 
pain in the back of neck and paresthesia going down the left 
upper extremity.  On examination, it was noted that he kept 
his neck in a stiff position with a little flexion 
anteriorly.  The examiner noted tenderness in touching the 
neck in just about every area.  A very small, rounded scar 
with no significant tissue loss or disfigurement was observed 
at the nape of the neck.  Conspicuous painful limitation of 
motion in the neck was noted in every direction, passive and 
active.  No significant muscle atrophy of the left upper 
extremity was noted but resistant motions were impaired.  The 
examination report notes that recent X-rays disclosed minimal 
degenerative changes of the cervical spine as well as 
cervical spasm, and that a recent MRI reportedly showed a 
herniated disc and arthritis of the cervical spine.  The 
diagnoses were chronic neck pain due to osteoarthritis, 
cervical spasm, and possible cervical root syndrome.  

On VA examination in August 1998, the veteran recounted the 
history of excision of a neck cyst and subsequent infection.  
He said that since that time he experienced neck pain and 
restriction of mobility.  He reported that during the late 
1980s he underwent a release procedure for carpal tunnel 
syndrome of the left hand, and that following the procedure 
he had no significant improvement and was told that the 
problem was in his neck.  He reported tingling and numbness 
of the left arm.  It was noted that an MRI study in the past 
few years had shown osteophytes and degenerative disc disease 
of the cervical spine.  On examination, it was noted that he 
held his neck bent slightly in a torticollis posture.  A 1-
inch scar was observed on the nape of his neck.  Range of 
motion of the cervical spine was limited.  Findings also 
included neurological deficits in the left upper extremity.  
The assessments were cervical spondylosis due to degenerative 
disc disease and osteophytes, and carpal tunnel syndrome in 
the left hand.   The examiner noted that the cyst excision in 
service had no relationship to the veteran's neurological 
impairment.  It was also noted that his neck pain and 
restriction of mobility were due mostly to degenerative disc 
disease of the cervical spine, but that scarring on the back 
of the neck due to extensive cellulitis from the surgery 
could not be excluded as the cause of some of his neck pain 
and restriction.  

II.  Analysis

A.  Service Connection for a Cervical Spine Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for arthritis will be presumed if manifest to a compensable 
level within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for a cervical spine 
disability (including arthritis and degenerative disc 
disease) which he contends began during service as the result 
of treatment he received for a sebaceous cyst of his neck.  
His claim presents the threshold question of whether he has 
met his initial burden of submitting evidence to show that 
his claim is well grounded, meaning plausible.  If he has not 
presented evidence that his claim is well grounded, there is 
no duty on the part of the VA to assist him with his claim, 
and the claim must be denied.  38 U.S.C.A. § 5107(a); Grivois 
v. Brown, 6 Vet. App. 136 (1994).  For the veteran's claim 
for service connection to be plausible or well grounded, it 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Service medical records from the veteran's 1964-1966 period 
of active duty are negative for a cervical spine disorder.  
In 1966 he had a sebaceous cyst removed from the back of his 
neck, following which he developed an infection and 
cellulitis at the wound site, and such condition was 
successfully treated.  On the service separation examination 
later in 1966, the neck and spine were noted to be normal.  
The first post-service medical evidence of a cervical spine 
condition is dated many years after service.  Diagnostic 
studies in 1996 showed arthritis and degenerative disc 
disease of the cervical spine, and such conditions were noted 
on VA examinations in 1997 and 1998.  The latter VA 
examination noted that current neurological problems (from 
the cervical spine condition) were unrelated to the old cyst 
surgery.  The medical evidence does not link the current 
cervical spine disability to service.  Without such medical 
evidence of linkage, the claim is not well grounded.  Caluza, 
supra.  The veteran's statements that he has a cervical spine 
disability as a result of his military service is not 
sufficient to make his claim well grounded, because he is a 
layman and is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent medical evidence showing a nexus 
between service and the veteran's current disability, his 
claim of service connection for a cervical spine disability 
is not well grounded.  Caluza, supra.  Therefore the claim 
must be denied.  

B.  Increased Rating for a Neck Scar from a Cyst Excision

The veteran's claim for an increase in a 10 percent rating 
for a neck scar is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Superficial, poorly nourished scars, with repeated 
ulceration, are rated 10 percent.  38 C.F.R. § 4.118, Code 
7803.  Superficial scars that are tender and painful on 
objective demonstration warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Code 7804.  Other scars are rated based on 
the limitation of function of the part affected. 38 C.F.R. 
§ 4.118, Code 7805.

Historical medical evidence, from the time of the veteran's 
1966 service separation until 1996 when a cervical spine 
disability was noted, show the service-connected neck scar 
has been asymptomatic and has produced no functional 
impairment.  The 1997 VA examination shows that the veteran 
had a very small rounded scar at the nape of the neck with no 
significant tissue loss or disfigurement.  The examiner noted 
that the neck was tender in just about every area, but such 
was attributed to a cervical spine condition, not the neck 
scar.  The 1998 VA examiner noted a small neck scar and 
determined that neck pain and restriction of mobility were 
due mostly to (non-service-connected) degenerative disc 
disease of the cervical spine, but that scarring due to 
extensive cellulitis from surgery could not be excluded as 
the cause of some of his neck pain and restriction.  The 
examination contains no specific objective findings of 
impairment from the small neck scar.

The RO has assigned a 10 percent rating for the neck scar 
under Code 7804, which contemplates a scar which is tender 
and painful on objective demonstration.  To receive a higher 
rating the neck scar would have to result in a compensable 
degree of functional impairment of the neck area.  The weight 
of the evidence, both recent and remote, demonstrates that 
the neck scar produces no functional impairment, and that 
functional impairment in that area is due to a non-service-
connected cervical spine disability.

The weight of the evidence establishes that the veteran's 
neck scar from a cyst excision is no more than 10 percent 
disabling.  The preponderance of the evidence is against an 
increased rating, the benefit-of-the- doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied.  

An increased rating for a neck scar is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

